Citation Nr: 1736347	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 
INTRODUCTION

The Veteran served in active duty in the Navy from July 1957 to July 1960.  The Board sincerely thanks him for his service to his country.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2017, the Veteran testified before the undersigned in a Video Conference hearing; a transcript of which has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to his active duty service.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Sensorineural hearing loss and tinnitus, as chronic diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Hensley case also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between a Veteran's in-service exposure to loud noise and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

As an initial matter, the Board notes that its current policy regarding audiometric readings is if the audiometric standard used in a service record is not clearly indicated in the medical record, to assume that: 1) prior to January 1, 1967 the ASA standard was used; 2) between January 1, 1967 and December 31, 1970 data under both ASA and ISO-ANSI standards will be considered; and 3) after December 31, 1970, the ISO-ANSI standard was used.  Regarding the period of January 1, 1967 to December 31, 1970 veterans will be given the benefit of the doubt and the most favorable measurements will be applied.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

II. Factual Background

In the July 1957 enlistment examination, the Veteran's ears and drums were found clinically normal.  No audiometric data was recorded; however, it was noted that the Veteran's hearing was "apparently normal."  In a report of medical history from this time, the Veteran checked "no" for ear, nose or throat trouble. 

In the July 1960 separation examination, the Veteran's ears and drums were found clinically normal.  No audiometric data was recorded; however, it was noted that the Veteran passed a spoken and whispered voice examination.  

In an April 1961 report of medical examination, the Veteran's ears and drums were found clinically normal.  No audiometric data was recorded; however, it was noted that the Veteran passed a spoken and whispered voice examination.  In a report of medical history from this time, the Veteran checked "no" for ear, nose or throat trouble.  

In a June 1961 report of medical examination, the Veteran's ears and drums were found clinically normal.  The Veteran underwent an audiological evaluation at this time, where auditory thresholds were recorded.  The type of unit that the Veteran's auditory threshold was recorded in was not noted on the examination; however, as the examination occurred prior to January 1, 1967, it is presumed that ASA units were recorded.  As such, the Board shall convert the ASA units to ISO-ANSI units per the above mentioned conversion standard.  

The adjusted pure tone thresholds under the ISO-ANSI standard, in decibels, for the June 1961 audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
X
X
LEFT
15
10
10
X
X

In a June 1961 report of medical history the Veteran checked "no" for ear, nose or throat trouble.  

In his January 2011 claim, the Veteran reported that he had experienced bilateral hearing loss and tinnitus since July 1957. 
In a March 2011 statement, the Veteran reported that he was a photographer at China Lake Naval Ordinance Test Station where there were bombing ranges and ordnance explosive areas.  The Veteran noted that the facility also had a supersonic naval ordnance research track, and had surface to air missile launch facilities.  The Veteran noted on one occasion he documented a jet cockpit mounted to a test track that was used to test a supersonic ejection system.  The Veteran was located approximately a quarter mile away from this test.  During the test, a quarter mile behind the Veteran, jets were conducting loft bombing exercises.  While waiting for the sled test, as many as 10 jets spaced in about ten minute intervals passed by his location.  He stated that the passing jets caused his ears to ring and the sled testing created an "extreme" noise that was followed by "the concussion of [a] sonic wave."  After sled testing, he reported that it would usually take about a day for his hearing to return to normal.  He noted that testing of exploding ordnances and ground to air missiles would also cause temporary hearing loss.  He would cover two tests a month, for an estimated 40 exposures.  He noted that he was not provided with hearing protection during his time at the testing facility.  

In a March 2011 private medical record, the Veteran complained of tinnitus and decreased bilateral hearing.  It was noted that the context of the Veteran's hearing loss included noise exposure.  Tinnitus was noted as a symptom associated with the Veteran's hearing loss.  Upon examination, he was diagnosed with bilateral sensorineural hearing loss, not otherwise specified, and tinnitus, not otherwise specified.  The clinician noted the Veteran's reported significant noise exposure could "certainly" be the cause of these diagnoses. 

During this visit, an audiogram was performed; the left and right ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
50
55
LEFT
5
10
10
35
40

Thus, the March 2011 audiogram provided that the Veteran has bilateral hearing loss for VA purposes. 38 C.F.R. § 3.385.  

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  However, the private clinician did not indicate whether these values were derived using the Maryland CNC test, and thus these speech recognition results do not satisfy the regulatory requirements for hearing evaluations.  38 C.F.R. § 4.85.

In the October 2011 Notice of Disagreement, the Veteran indicated that despite his Military Occupation Specialty (MOS) being noted as not associated with excessive noise exposure, he was exposed to "extensive and severe" acoustic trauma in service.  

In a February 2014 deferred rating decision, the RO found that the Veteran's lay statements were sufficient to establish noise exposure in service. 

In March 2014, the Veteran underwent a VA audiological examination.  The Veteran reported his MOS and noise exposure in service, and that he had worked for 38 years as a highway patrol man.  In this position he fired weapons every 3 months.  For five years he used a chainsaw, without hearing protection, for woodcutting.  It was noted that he became aware of hearing problems within the last three to four years.  The VA examiner noted that the Veteran's hearing loss was somewhat asymmetric and was typical of noise exposure from firing weapons.  She opined that the Veteran's right and left ear hearing loss was not at least as likely as not related to military service.  

The left and right ear pure tone thresholds, in decibels, from the March 2014 VA audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
45
LEFT
5
5
15
35
35
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  Thus, the March 2014 audiogram provided that the Veteran has right ear hearing loss for VA purposes. 38 C.F.R. § 3.385.

Regarding tinnitus, the Veteran reported that he heard an "oscillating cricket noise," and normally would "tune it out."  He reported that he began to notice this symptom three to four years prior.  The VA examiner noted that the Veteran began to experience tinnitus over 50 years after service, and that he had "some health issues" and occupation noise exposure.  As such, she opined that the Veteran's tinnitus was less likely as not related to military service.  

In his June 2014 VA Form 9, the Veteran reported that during his time as a highway patrolman he only underwent weapons training for the first 15 years of his service, and that hearing protection was used.   

In a September 2014 private medical record, the Veteran complained of progressive bilateral hearing loss with symptoms that began years before.  The clinician noted that these symptoms may be related to exposure in loud in environments, to include significant noise exposure in service and as a highway patrolman.  Review of systems noted that the Veteran experienced tinnitus.  The clinician opined that it was highly probable that the Veteran's significant in-service noise exposure contributed to his hearing loss.  

In the May 2017 hearing, the Veteran testified as to the conditions of his service and as to his noise exposure.  He reported that during sled testing he would witness tested items breaking the sound barrier.  He was positioned a quarter mile away and photographed the test results.  He noted that the supersonic sound waves have a similar effect as a concussion grenade, i.e. they would cause "you to bounce a little bit" and caused hearing to "go sour for a while."  He was not provided hearing protection during these tests.  Since service, he has not fired a weapon in 30 to 35 years.  He gradually noticed that he had a hearing problem in certain ranges as he would experience difficulty understanding speech in the presence of some "white noise."  Regarding tinnitus, the Veteran testified that its onset was gradual.  He described that he heard chirping/cricket noises that undulated up and down.  He noticed these symptoms at least five to eight years prior and did not have these symptoms in service.  He was able to "tune out" his tinnitus symptoms while watching television; however, it was more apparent when he was in a quiet environment, and his tinnitus was sometimes very loud. 

III.  Analysis

Looking at the evidence in the light most favorable to the Veteran, the medical evidence establishes that the Veteran has had VA-defined bilateral hearing loss during the course of this appeal.  Although the March 2014 VA examination did not show that the Veteran had left hearing loss for VA purposes, the March 2011 private medical record shows that the Veteran had left ear hearing loss for VA purposes during the period on appeal.  The Veteran's reports of noise exposure in service are satisfactory evidence of an in-service event.  With respect to a relationship between the Veteran's current hearing loss and tinnitus and service, the Board has considered the positive and negative evidence of record and finds that the evidence is at least in equipoise. 

The private medical opinion from September 2014 supports the Veteran's claim and the clinician provided an adequate rationale.  This positive private opinion and the March 2011 private medical record that found tinnitus was an associated symptom of the Veteran's hearing loss, are at least in equipoise with the negative evidence of record, including the March 2014 VA examination.  For all the above reasons, entitlement to service connection for bilateral hearing loss and tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


